Citation Nr: 0823548	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-34 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the hypopharynx.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk




INTRODUCTION

The veteran had active service from June 1970 until January 
1972.  He served in the Republic of Vietnam and received the 
Vietnam Service and Campaign Medals, as well as the Combat 
Infantryman Badge.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The appeal is being remanded to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  



REMAND

In his appeal, the veteran asserts that his exposure to 
herbicides in service is the cause of the diagnosed squamous 
cell carcinoma of the hypopharynx.  

Initially, the Board notes that the veteran had service 
within the Republic of Vietnam, and is therefore presumed to 
have been exposed to Agent Orange and other herbicides.  See 
38 C.F.R. § 3.307(a)(6)(iii) (2007).  

The evidence of record shows that the veteran was diagnosed 
with squamous cell carcinoma of the hypopharynx in October 
2004, during a medical examination by his private physician.  

Also of record is a letter dated in July 2006 that stated 
that while the hypopharynx was not part of the larynx, but 
that the larynx and the hypopharynx "work together as a 
common upper aerodigestive tract."  He further stated that 
it is "well-accepted that the risk factors for squamous cell 
carcinoma of the hypopharynx are identical to those causing 
cancer of the larynx."  

As part of his treatment for his condition, the veteran was 
referred to another doctor who stated that he had diagnosed 
the veteran with squamous cell carcinoma of the hypopharynx 
and opined that the "same factors [were] involved in the 
causation of cancers throughout the aerodigestive tract."  

The Board notes that squamous cell carcinoma of the 
hypopharynx is not one of the presumptive diseases listed in 
38 C.F.R. § 3.309(e).  While respiratory cancers are listed 
as presumptive diseases, the regulation specifically mentions 
cancers of the lung, bronchus, larynx or trachea.  See 38 
C.F.R. § 3.309(e) (2007).  Therefore, the veteran cannot 
benefit from the presumption that his exposure to herbicides 
in service caused his claimed condition.  

However, since the presumption does not allow for service 
connection, VA is obligated to consider alternative forms of 
service connection, including direct service connection.  

The Board further notes that the veteran has not been 
afforded a VA examination as to the likely nature and 
etiology of his claimed squamous cell carcinoma of his 
hypopharynx.  

Therefore, the veteran should be afforded a medical 
examination in order to determine whether the veteran's 
current squamous cell carcinoma is etiologically related to 
his the claimed exposure during active military service.  See 
38 U.S.C.A. § 5301A(d)(2) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 
(2002).  

Accordingly, the case is REMANDED to the AOJ for the 
following action:

1.  The AOJ should take appropriate 
action to contact the veteran and his 
representative and ask them to provide 
any additional evidence relevant to the 
issue currently on appeal, to include the 
names, addresses and approximate dates of 
treatment for any health care providers, 
including VA, who may possess additional 
pertinent records, including treatment 
since the most recent evidence on file in 
October 2006.  After obtaining any 
necessary authorization from the 
veteran's representatives for the release 
of his private medical records, the AOJ 
should obtain and associate with the file 
all records that are not currently on 
file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran and his representative, it should 
inform them of this and request them to 
provide a copy of the outstanding medical 
records if possible.  

2.  The AOJ should then issue the veteran 
notice which is compliant with the 
Veterans' Claims Assistance Act (VCAA), 
and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

3.  After obtaining all relevant 
treatment records identified by the 
veteran and his representative, the AOJ 
should arrange for a VA examination to 
determine the nature and likely etiology 
of the claimed squamous cell carcinoma of 
the hypopharynx.  The veteran's VA claims 
folder, including a copy of this Remand, 
must be made available to and reviewed by 
the examiner.  

Any necessary tests or studies must be 
conducted, and all findings must be 
reported in detail.  Specifically, the 
examiner opine as to whether the 
veteran's claimed squamous cell carcinoma 
is at least as likely as not related to 
any event or incident of the veteran's 
active service, particularly in light of 
the veteran's exposure to herbicides in 
the Republic of Vietnam.  

A complete rationale for each opinion 
expressed and conclusion reached must be 
set forth in a typewritten report.  

4..  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination should one be 
deemed necessary and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  Following completion of all indicated 
development, the AOJ should readjudicate 
the veteran's claim of service connection 
in light of all of the evidence on file.  

If any of the benefits sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case, which should include all pertinent 
law and regulations.  The veteran and his 
representatives should then be given an 
appropriate opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

